United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3739
                                   ___________

George E. Nixon,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Michael Kemna; Steve Lakey; Mark        *
Clark; Alysia Dale; Donna Roberts-      *        [UNPUBLISHED]
Wornell; Gary Kempker; Joseph Jay       *
Cassady; Julie Rivera Rush; Irvin;      *
Ronald L. Ellis; Hurley; Farley;        *
Morgan; Jean Yount; Robert Michael, *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: June 3, 2004

                                  Filed: June 9, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Missouri inmate George E. Nixon appeals the district court’s1 orders dismissing
his 42 U.S.C. § 1983 action. Having carefully reviewed the record, we conclude that

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
the district court was required to dismiss Mr. Nixon’s lawsuit for failure to exhaust
administrative remedies. See 42 U.S.C. § 1997e(a) (prisoner shall not bring § 1983
prison-conditions lawsuit before exhausting available administrative remedies);
Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (dismissal required when inmate
has not administratively exhausted before filing lawsuit); Graves v. Norris, 218 F.3d
884, 885-86 (8th Cir. 2000) (per curiam) (dismissal proper where at least some of
claims were unexhausted).

      Accordingly, we need not address Mr. Nixon’s remaining arguments on appeal,
and we affirm, but we modify the dismissal to be without prejudice as to all of
Mr. Nixon’s claims. See Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000), cert.
denied, 531 U.S. 1156 (2001). We also deny Mr. Nixon’s pending motions.
                      ______________________________




                                         -2-